Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Swanson on 03/22/2021.

The application has been amended as follows: 
Claim 5 has been amended to read:
--“A cosmetic product for cleaning and care of keratinous fibers, comprising: 
(i) a pouch, comprising a sealed chamber, wherein the sealed chamber has a wall made from a water-soluble foil, and wherein the water-soluble foil comprises a polymer made from at least the monomer polyvinyl alcohol; and 
(ii) a shampoo composition, which is present inside the sealed chamber of the pouch, wherein the shampoo consists of, relative to its total weight, about 20% of capric acid/caprylic acid triglyceride, about 3% stearic acid, about 10% water, about 1% citric acid, about 12% triisopropanol ammonium C12-fatty alcohol ether sulfate, about 6% 

Claim 6 has been amended to read:
--“A cosmetic product for cleaning and care of keratinous fibers, comprising: 
(i) a pouch, comprising a sealed chamber, wherein the sealed chamber has a wall made from a water-soluble foil, and wherein the water-soluble foil comprises a polymer made from at least the monomer polyvinyl alcohol; and 
(ii) a shampoo composition, which is present inside the sealed chamber of the pouch, wherein the shampoo consists of, relative to its total weight, about 3% stearic acid, about 15% water, about 1% citric acid, about 39% glycerol, about 12% sodium-C14-C16-olefin-sulfonate, about 6% sunflower seed oil polyethylene glycol-8 ester, about 0.5% [3-(behenoyloxy)-2-hydroxyproyl] trimethylammonium chloride, and about 23.5% propanediol2.”--

Claim 8 has been amended to read:
--“A cosmetic product for cleaning and care of keratinous fibers, comprising: 
(i) a pouch, comprising a sealed chamber, wherein the sealed chamber has a wall made from a water-soluble foil, and wherein the water-soluble foil comprises a polymer made from at least the monomer polyvinyl alcohol; and 
(ii) a shampoo composition, which is present inside the sealed chamber of the pouch, wherein the shampoo consists of, relative to its total weight, about 20% of capric 14-C16-olefin- sulfonate, about 6% triisopropanol ammonium C12-fatty alcohol ether sulfate, about 6% sunflower seed oil polyethylene glycol-8 ester, about 2.5% betaine, about 0.5% quaternium-96, and about 36% [3-(behenoyloxy)-2-hydroxyproyl] trimethylammonium chloride.”--

Claim 18 has been amended to read:
--“A method for cleaning and caring for the hair, wherein a cosmetic product according to one of claim 5, 6 or 8 is mixed with water, applied to the hair and after an exposure period of from about 10 seconds to about 10 minutes is rinsed out again.”-- 

Claims 4, 7 and 9-12 have been cancelled.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The closest prior art, Schroeder et al., teaches a shampoo composition comprising triglyceride, stearic acid, citric acid, sunflower seed oil, propanediol, betained, and cosmetic carrier such as water.  Schroeder however, does not teach a shampoo composition consists solely of the claimed components recited in claim 12 in a specific amount and combination.  Further, the transitional phrase “consists of” in the preamble of the claim precludes all other components that are not recited in the claims.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Claims 5, 6, 8 and 18 are allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SUSAN T TRAN/Primary Examiner, Art Unit 1615